The question in this case is whether, under the Code of 1849, when in an action for trespass against several, who answer together by a single attorney, the plaintiff recovers against some of the defendants and the *Page 551 
others are acquitted, the defendants acquitted are entitled of course to costs against the plaintiff. This court so held inDecker v. Gardiner (4 Seld., 29). It is true that in that suit the answers were separate, but this fact is not made material in the section on which that case was decided and this depends. That case was deliberately determined and I see no ground to reëxamine it.
Judgment affirmed.